Name &Case 2:19-cr-00642-VAP Document 355 Filed 04/19/21 Page 1 of 1 Page ID #:7283
       Address:
 Ashwin J. Ram (SBN 277513)
 aram@steptoe.com
 STEPTOE & JOHNSON LLP
 633 West Fifth Street, Suite 1900
 Los Angeles, California 90071
 Facsimile: (213) 439-9599
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
 UNITED STATES OF AMERICA
                                                                              2:19-cr-00642-VAP
                                             PLAINTIFF(S)
                              v.
 IMAAD SHAH ZUBERI                                                   NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

1.        Defendant Imaad Shah Zuberi’s Application For Leave To File Document Under Seal;

2.    [Proposed] Order Granting Defendant Imaad Shah Zuberi’s Application For Leave To File Document
Under Seal;

3.        Proposed Under Seal Declaration Of Ashwin J. Ram In Support of Reply to Defendant Zuberi’s Motion To
          Extend Surrender Date, Exhibit A; and

4.        Proof of Service
Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




 April 19, 2021                                                /s/ Ashwin J. Ram
Date                                                          Attorney Name
                                                              Defendant Imaad Shah Zuberi
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
